UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7281



DONNIE WAYNE CLARK,

                                            Plaintiff - Appellant,

          versus


D. CAMPBELL, Correctional Officer, Mailroom
Supervisor, individually and in his official
capacity; A.G. LEA, Sgt./Institution Investi-
gator, individually and in his official ca-
pacity; E. E. COLEMAN, JR., Clerk of Court,
individually and in his official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-93-3)


Submitted:   June 8, 1999                  Decided:   June 18, 1999


Before LUTTIG and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnie Wayne Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie Wayne Clark appeals from the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint.   The district court’s dismissal without prejudice

is not appealable.   See Domino Sugar Corp. v. Sugar Workers’ Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).        A dismissal

without prejudice is a final order only if “‘no amendment [in the

complaint] could cure the defects in the plaintiff’s case.’”     Id.

at 1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 463 (7th Cir. 1988)).       In ascertaining whether a dis-

missal without prejudice is reviewable in this court, the court

must determine “whether the plaintiff could save his action by

merely amending his complaint.”   Domino Sugar, 10 F.3d at 1066-67.

In this case, Appellant may move in the district court to reopen

his case and to file an amended complaint specifically alleging

facts sufficient to state a claim under 42 U.S.C.A. § 1983.

Therefore, the dismissal order is not appealable.    Accordingly, we

dismiss the appeal for lack of jurisdiction.    In light of this dis-

position, we deny Clark’s motion for a court order to address the

payment of the installments on his filing fee.      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                           DISMISSED


                                  2